Citation Nr: 0818994	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  89-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to April 
1959.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in November 2005.  The development ordered has been 
accomplished to the extent possible.  Stegall v. West, 11  
Vet. App. 268 (1998).

The Board also observes that since 1989, the veteran has been 
sequentially perfecting for appellate consideration various 
issues.  As each issue became fully developed and ripe for 
review they were addressed by the Board.  This did not occur 
for all issues at the same time, and as each issue was added 
to those already in appellate status it was docketed under 
the original 1989 docket number.  The lone remaining issue 
perfected for appeal and addressed in this decision has not 
been in appellate status since 1989, but as reflected above, 
arose from a 2003 rating action.  

Lastly, the Board notes that a VA examination report from 
September 2000, describes the veteran as having loss the use 
of his left hand due to service connected disability.  
Documents from private medical providers appear to suggest a 
link between a 2003 heart attack and the veteran's PTSD.  
These could be construed as a claim for an increased rating 
for the veteran's service connected ulnar nerve palsy, and a 
claim for service connection for residuals of a myocardial 
infarction secondary to PTSD.  As these issues have not been 
considered by the RO, they are referred to that office for 
appropriate consideration.  Likewise, since they may never be 
perfected for an appeal if denied, the Board will not delay a 
decision on the issue under appeal that has been perfected.  
If those claims are granted, any impact that may have on 
other VA benefits, including those addressed herein, can be 
attended to at that time.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling; left (minor) ulnar nerve palsy, rated as 30 
percent disabling; a scar of the left forearm, rated as 10 
percent disabling, conjunctivitis, rated as 10 percent 
disabling; and a scar of the left lower eyelid, rated as 
noncompensably disabling.  In combination the veteran's 
service connected disabilities are rated as 70 percent 
disabling.  A total rating based on individual 
unemployability due to service connected disability has been 
granted.  

2.  The veteran's service-connected disabilities do not 
produce disability of such severity that the veteran requires 
the aid and attendance of another person. 

3.  The veteran's service-connected disabilities do not 
produce disability of such severity that the veteran is 
housebound.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.352 (2007).  

2.  The criteria for an award of special monthly compensation 
on account of being housebound have not been met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In February 2003 the RO sent the veteran a letter informing 
him of the evidence to establish entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound.  The RO also explained what information 
or evidence was needed from the veteran, how VA could assist 
with his claim, and what VA's duties were to assist in 
obtaining evidence.  

The veteran submitted statements from his private physician, 
and duplicates of his VA records of treatment.  When a VA 
examination was scheduled for the veteran, he responded that 
he was unable to appear as he was unable to leave his home 
due to his disabilities.  As the veteran has shown good cause 
for failure to appear for the examination, the Board has 
proceeded to adjudicate the veteran based on the evidence of 
record.  38 C.F.R. § 3.655 (2007).  

Although the veteran in November 2007 stated he has 
additional evidence to submit, subsequently in March 2008 the 
veteran's representative stated there was no additional 
evidence to be submitted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  If the veteran as a result of 
service-connected disability is permanently housebound or so 
helpless as to be in need of regular aid and attendance, an 
increased rate of compensation (special monthly compensation) 
is payable to a veteran.  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance or permanently housebound are contained in 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ § 3.350, 
3.352(a) (2007).  

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc. ); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  For the purposes of this paragraph 
"bedridden" will be that condition which through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable ratting may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352 (2007).  

The veteran's service-connected disabilities include post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; left (minor) ulnar nerve palsy, rated as 30 
percent disabling; a scar of the left forearm, rated as 10 
percent disabling, conjunctivitis, rated as 10 percent 
disabling; and a scar of the left lower eyelid, rated as 
noncompensably disabling.  In combination the veteran's 
service connected disabilities are rated as 70 percent 
disabling.  A total rating based on individual 
unemployability due to service connected disability has been 
granted.  

This claim was initiated upon the receipt at the RO of a 
document entitled "Examination - Aid and Attendance" from a 
private physician in January 2003.  This report showed the 
veteran was considered to be bedridden and needed assistance 
with dressing, bathing, eating and going to the bathroom.  He 
was not able to walk in and out of his home unassisted.  He 
was not able to walk or stand due to extreme weakness.  The 
diagnoses included severe myocardial infarction, arthritis 
and bypass surgery.  These, however, are not service 
connected disabilities.  

February 2003 progress notes from the same private physician 
reveals the veteran needed at least one person to assist him 
with dressing and the activities of daily living.  He had a 
lack of circulation and sensation in his hands and feet.  Due 
to the lack of sensation he had to be protected from the 
hazards of his environment.  He also had constant weakness 
and numbness in his extremities, severe cellulitis of his 
left arm was noted together with severe leg cramps due to his 
medications.  Vascular compromise and signs of severe 
ischemia in his extremities were noted.  Significantly, this 
does not describe impairment from service connected 
disabilities.  

Records from this physician dated in February 2004, show the 
veteran was considered home bound and required housebound 
assistance due to his PTSD and ischemic heart disease.  It is 
observed, however, that the 4 page document on which this 
conclusion was set out, did not describe PTSD symptoms in any 
specific way.  In essence, it simply noted "mental status is 
poor.  The mood is poor, the affect is abnormal. PTSD."  
Thus, this document does not describe a requirement for aid 
and attendance benefits or that the veteran is housebound due 
to service connected disability.  The same may be said for a 
March 2004 record from this physician, which set out similar 
findings and conclusions.  

Subsequent treatment records show further medical 
deterioration from a thrombotic infarct of the right frontal 
parietal region of the brain that was revealed on a CT scan, 
i.e., a non-service connected disability, and in November 
2005, the veteran's private physician wrote that the veteran 
was unable to travel or drive long distances due to service 
related disability.  An inability to travel long distances, 
strongly implies an ability to travel shorter distances, 
which in turn indicates the veteran is not housebound.  
Likewise, it implies a level of independence that contradicts 
a need of regular aid and attendance.  

Notwithstanding the veteran's private physician's implication 
of PTSD as a basis for a need for aid and attendance or 
housebound status in certain records, a review of the medical 
records in their entirety shows that any requirement for aid 
and attendance or any indication the veteran is housebound, 
has been medically caused by disabilities for which service 
connection has not been established.  Accordingly, a basis 
upon which to establish entitlement to aid and attendance or 
housebound benefits has not been presented at this time, and 
the appeal is denied.  


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.  

Special monthly compensation based on being housebound is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


